Case: 4:19-cr-00384-DCN Doc #: 14 Filed: 07/17/19 1 of 2. PageID #: 44




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                      )       CASE NO. 4:19CR384 (#1)
                                               )
               Plaintiff,                      )       JUDGE BENITA Y. PEARSON
                                               )       Magistrate Judge George J. Limbert
        v.                                     )
                                               )
JOSEPH STIVER,                                 )       REPORT AND RECOMMENDATION
                                               )       OF MAGISTRATE JUDGE
               Defendant.                      )


        Pursuant to 28 U.S.C. § 636 and Local Rule 5.1, this case was referred on June 26, 2019, to

United States Magistrate Judge George J. Limbert for the purposes of receiving, on consent of the

parties, Defendant Joseph Stiver’s (“Defendant”) proffer of a plea of guilty, conducting the colloquy

prescribed by Fed. R. Crim. P. 11, causing a verbatim record of the proceedings to be prepared,

conducting a presentence investigation, and submitting a Magistrate Judge’s Report and

Recommendation stating whether the plea should be accepted and a finding of guilty entered. ECF

Dkt. #2. The following, along with the transcript or other record of the proceedings submitted

herewith, constitutes the Magistrate Judge’s Report and Recommendation concerning the plea of

guilty proffered by Defendant.

        1.     On July 17, 2019, Defendant, accompanied by Attorney Edward V. Sapone, executed

a consent to referral of his case to a United States Magistrate Judge for the purpose of receiving his

guilty plea.

        2.     Defendant then proffered a plea of guilty to Count One of the Information.

        3.     Prior to such proffer, Defendant was examined as to his competency, advised of the

charges and consequences of conviction, informed that the Court is not bound to apply the Federal


                                                   1
Case: 4:19-cr-00384-DCN Doc #: 14 Filed: 07/17/19 2 of 2. PageID #: 45



Sentencing Guidelines but must consult the guidelines and take them into consideration when it

imposes the sentence and of the possibility of a departure from the Guidelines, notified of his rights,

advised that he was waiving all of his rights except the right to counsel, and, if such were the case,

his right to appeal, and otherwise provided with the information prescribed in Fed. Crim. R. 11.

       4.      The undersigned was advised that a written plea agreement existed between the

parties, and no other commitments or promises have been made by any party, and no other written

or unwritten agreements have been made between the parties.

       5.      The undersigned questioned Defendant under oath about the knowing, intelligent, and

voluntary nature of the plea of guilty, and the undersigned believes that Defendant’s plea was offered

knowingly, intelligently, and voluntarily.

       6.      The parties provided the undersigned with sufficient information about the charged

offenses and Defendant’s conduct to establish a factual basis for the plea.

       In light of the foregoing, and the record submitted herewith, the undersigned concludes that

Defendant’s plea was knowing, intelligent, and voluntary, and all requirements imposed by the

United States Constitution and Fed. R. Crim. P. 11 have been satisfied.

       Accordingly, the undersigned recommends that the plea of guilty be accepted and a finding

of guilty be entered by the Court as to Count One of the Information.


Date: July 17, 2019                                    /s/George J. Limbert
                                                       George J. Limbert
                                                       United States Magistrate Judge

        ANY OBJECTIONS to this Report and Recommendation must be filed with the Clerk of
Court within fourteen (14) days of service of this notice. Fed. R. Crim. P. 59. Failure to file
objections within the specified time constitutes a WAIVER of the right to appeal the Magistrate
Judge’s recommendation.




                                                 -2-
